DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 9 June 2021 is acknowledged. Claims 1, 3-14, and 18 as amended are pending.

Claim Rejections - 35 USC § 112
Claims 1, 3-14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “comprising, as the cationically polymerizable monomers . . . .” This language introduces ambiguity as to whether the claim is open to the addition of other cationically polymerizable monomers, because it implies that the listed compounds are the only cationically polymerizable monomers. 
	For the purpose of applying prior art, the claims will be construed as being open to other cationically polymerizable compounds. The Office recommends deleting the phrase “as the cationically polymerizable monomers”.
Claim 18 recites “the cationically polymerizable compound” a compound having formula a-1 or a-2. However, parent claim 1 recites three other cationically polymerizable compounds, of which the compounds a-1 and a-2 are not a species. As such, it is unclear whether the scope of this claim includes the species listed in claim 1. 
	The Office recommends deleting the phrase “as the cationically polymerizable compound”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-111598 A (“Son”).
A partial machine translation is enclosed with this action.
	As to claim 1, the claim is construed as requiring at least the three cationically polymerizable compounds (I), (b), and (b’), and which may include further cationically polymerizable compounds. 
Son teaches a mixture of monomers including cationic polymerizable compounds (para. 0007). Example 4 of Son (para. 0061, para. 0075, Table 1), discloses a composition containing 50 parts of 3-ethyl-3-hydroxymethyloxetane, which is a compound having an oxetanyl group and a hydroxy group in a molecule as recited for monomer (I). Example 4 further teaches 15 parts of 1,4-butanedioldiglycidyl ether, which meets the recitation for compound (b) where s is 2 and R is a 2-valent saturated C4 aliphatic hydrocarbon group. Example 4 further teaches 25 parts of (3,4-epoxycyclohexyl)methyl-3,4-
	As to claim 3, this limitation is construed as defining an additional compound having one and only one cationically polymerizable group, in contrast to the monomers of claim 1, which recite “at least one” group. In addition, the claim is construed so that the amount of the recited compound may be 0; that is, the compound having one cationically polymerizable group and having no hydroxy group ranges from 0 to 30 wt %. Example 4 of Son shows one additional monomer, which is a bisphenol F type epoxy monomer (see reference to example 1, para. 0058). This compound has two epoxy groups, and is therefore not a compound having one cationically polymerizable group, and is such the content of such monomer is 0 wt %. As such, example 4 meets the further limitation of claim 3.
	As to claim 4, the term “curing catalyst” is construed as inclusive of photocationic and photoradical polymerization initiators, consistent with applicant’s specification, p. 23. Son, example 4, teaches the use of cationic photopolymerization initiator (para. 0061, referring to example 1, para. 0058, disclosing cationic photoinitiator).
	As to claim 5, example 4 of Son teaches a sensitizer (para. 0061, referring to example 1, para. 0058, teaching a sensitizer).
	As to claim 8, Son teaches ultraviolet curing of the material (para. 0073). While Son does not state that the composition is an inkjet ink, it is the same composition as recited, and thus presumed suitable as an inkjet ink.

	As to claim 10, Son teaches use of the composition as an adhesive (para. 0073).
	As to claim 11, Son teaches a cured product of the composition (para. 0068).
	As to claim 12, Son teaches products of the cured composition (para. 0068, 0083). While Son does not discuss molding, this term is construed as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. In this instance, Son teaches cured products, which are presumed to be the same as recited no matter the method of forming.
	As to claim 14, Son teaches a cured coating on a substrate (para. 0068).

Claim(s) 1, 3-5, 8-12, 14, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0230925 (“Nishio”).
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	As to claim 1, Nishio teaches a monomer mixture of cationically polymerizable monomers (para. 0022). Numerous examples of Nishio meet the recited limitations. By way of example, Table 1, para. 0190, example 1 comprises a mixture of monomers totaling 100 parts, having 30 parts of OXT-101 (3-ethyl-3-hydroxymethyloxetane) (para. 0195), which meets formula (I), 20 parts of 1,6-HDGE (1,6-hexanediol diglycidyl ether) (para. 0196), which meets the formula (b) where s is 2, and R is a 2-valent aliphatic hydrocarbon group, and 30 parts 2021P (3,4-epxoycyclohexylmethyl-3,4-epoxycyclohexanecarboxylate, para. 0204), which meets formula (b’) where X is a linking group. The amount of OXT-101, 30 wt %, is in the range required for formula (I), the amount of 1,6-HDGE, 20 wt %, is in the range required for formula (b), the amount of 2021P, 30 wt%, is in the range recited for formula (b’), and the ratio of compound (I) to compound (b) is calculated as 1.5, which is within the recited ratio for that range. 
	As to claim 3, the only other monomers of example 1 are hydroxyethylvinyl ether, which has a hydroxyl group, and isosorbide divinyl ether, which has two epoxy groups, and as such, the amount of any compound having one cationically polymerizable groups and no hydroxy group is 0 wt %.
	As to claim 4, example 1 teaches CPI-110P, a curing catalyst (para. 0213).
	As to claim 5, example 1 of Nishio teaches a sensitizer UVS1331 and UVS581.
	As to claim 8, Nishio teaches the composition is ultraviolet curable (para. 0046), and may be applied by inkjet printer (para. 0163), thus it is an ultraviolet curable inkjet ink.
	As to claims 9 and 10, Nishio teaches the composition may be coated, and that it is an adhesive agent (para. 0171).
	As to claim 11, Nishio teaches a cured product of the composition (para. 0184).

	As to claim 14, Nishio teaches a cured product on a substrate (PET film) (para. 0184).	
	As to claim 18, example 1 also includes isosorbide divinyl ether, which is a compound of formula (a-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-111598 A (“Son”).
	As to claim 6, the discussion of Son with respect to claim 4 is incorporated by reference. Son does not exemplify a coloring material. However, Son does teach the use of fillers, including coloring fillers such as magnesium carbonate and titanium oxide (para. 0047; see applicant’s specification, p. 27, listing these compounds as coloring agents). As such, the use of such fillers, including fillers that are coloring agents, is an obvious modification of the composition suggested by Son.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-111598 A (“Son”) in view of US 2016/0257828 (“Kobayashi”).
	As to claim 7, the discussion of Son with respect to claim 4 is incorporated by reference. Son does not teach the use of dispersants, but does teach the use of fillers (para. 0047), including fillers such as titanium oxide which are coloring agents. Kobayashi teaches similar compositions of photocationically curable compositions, and teaches the use of pigments such as titanium oxide (para. 0085), and further using dispersants for dispersing pigments (para. 0096, 0097). As such, it would be an obvious modification to use dispersants in combination with fillers, including for example, titanium oxide, so as to disperse such materials in a photocurable composition.
	As to claim 13, the discussion of Son with respect to claim 8 is incorporated by reference. Son does not teach the use of inkjet method. Kobayashi teaches similar compositions of photocationically curable compositions, and teaches the use of such composition in an inkjet by printing an image and curing (para. 0125), thus forming a printed, which is a type of molded article. As such, it would be an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KREGG T BROOKS/Primary Examiner, Art Unit 1764